It is with deeply felt emotion that we heard the tragic news of the death of Anwar El Sadat, a great statesman who was assassinated yesterday morning in Cairo. His death is a great loss for the international community. This peace-loving man sought ardently for an equitable solution to the bloody conflict which has beset the Middle East. We would request the Egyptian delegation, therefore, to accept the sincere condolences of the Haitian delegation and to be kind enough to transmit these to the family of the deceased and to the Government and people of Egypt. We hope that Egypt, a friendly country, will emerge enlarged from this test, and we ardently hope that it will continue to progress along the paths of peace. 
61.	I wish to address the warm congratulations of the Haitian delegation to Mr. Kittani on his election to the presidency of the thirty-sixth session of the General Assembly. His election has a symbolic value for us, because it is not only seen as a tribute to his own personal merits and to his qualities as a statesman and seasoned diplomat, but also as a tribute which, through his country, will reflect on to the entire third world. His outstanding intellectual and human qualities will undoubtedly make for the success of the work of this session, during which the international community will once again have to work together to meet the challenges of our era.
62.	I should also like to express our profound gratitude to Mr. Rudiger von Wechmar for the competence and remarkable talent with which he discharged the delicate duties of the President at the thirty-fifth session.
63.	I should like to take this opportunity to reiterate to the SecretaryGeneral the considerable appreciation of the Government of the Republic of Haiti for the openness of mind, the loftiness of view and the competence with which he has devoted himself during the last 10 years to seeking a solution to the numerous problems of our time.
64.	I feel great pleasure in addressing the good wishes of my Government to the States of Vanuatu and Belize, which have just acceded to independence and have now become Members of the great family of the United Nations. We are convinced that they will unite with other Member States in the struggle for a world of peace, justice and fraternity.
65.	Since the last session, the international community has had to tackle complex problems, and in various parts of the world new hotbeds of tension have been ignited. The situations in Afghanistan, the Middle East, Indochina, Latin America and southern Africa are all subjects of profound concern for the international community. Everywhere we can descry grave threats to international peace and security. It is our duty to dispel these threats so that fear, anguish, mistrust and hate do not further poison international relations.
66.	Peace is indivisible, and the purposes of the Charter cannot be pursued as long as its noble ideals are being attacked and understanding and cooperation have not yet woven relationships of trust and mutual respect between the States Members of the Organization. Unfortunately, the arms race is continuing and intensifying, despite the enormous waste of resources which it involves and the chasm tragically deepening between the rich and poor countries.
67.	This illustrates in concrete terms the lack of attention paid to the suffering of mankind and the obstinate refusal of the major Powers to make the small sacrifices needed to improve the lot of the poorest peoples of the earth. The world economic crisis which has persisted for many years now has worsened, and its repercussions have been felt principally in the already weakened economies of the poorest countries of the world. This situation and its tragedies will not disappear until the richest nations show some generosity and commit themselves resolutely to an out-and-out campaign against the hunger, disease, poverty, underdevelopment and ignorance which darken the daily life of millions of human beings. An objective analysis of the world situation strengthens the conviction that everywhere there have been very serious inroads into the living standards in many third world countries; the collective sufferings of whole continents point the finger at the greed or indifference of the wealthy nations. Every day new blows are being struck against human dignity. Unless these cries of anguish are heeded, they may well lead to tragic situations with unforeseeable consequences.
68.	The continuing world economic crisis calls for new approaches. Actually, these approaches have been advocated for a long time now. Since the very first session of UNCTAD, in 1964, a new international division of labor has been demanded as an essential element in a new world economic order. The palliatives thus far applied to the system have been rather modest, whereas the new realities require a thoroughgoing revision of present thinking for the introduction of values which are more in accordance with a new view of the international economy. Indeed, that is the key to all the problems of our time, which it is our duty to resolve if we do not wish to reach a point of no return. Despite the failures for which we are collectively responsible, we cannot allow ourselves to be overcome by pessimism, which would discourage us from undertaking anything. The world should change the present situation the frightful situation of three quarters of the people of the world. It is to be hoped that intellectual speculations will be replaced by innovative action, which implies a great deal of courage and clear-sightedness. The solutions adopted to resolve the inflation crisis should be viewed in a global context, that is, that the major industrialized countries should be particularly careful not to harm the interests of the poorest countries and further aggravate the numerous difficulties already afflicting them.
69.	Undoubtedly, laudable efforts have already been made to seek solutions to the various imbalances to which humanity is exposed. Nevertheless, the gaps are widening. More people are dying of hunger every day. That requires a reassessment of the policy of aid and the strategy that have been adopted hitherto. From the conclusions deriving from our analysis, it is obviously necessary to bring about new international relations which are much more humanitarian and much more just. It is distressing to note that the developed countries are spending more than $1 million a minute on the arms race. If only one tenth of this sum could be diverted to meet the basic needs of a decent standard of living, the development thus generated would be so spectacular that it would far exceed the most optimistic hopes of mankind. Accordingly we wish to make an urgent and pressing appeal from this rostrum to States, particularly the great Powers, to devote a greater share of their resources to the service of life instead of to preparations for destruction and collective massacre.
70.	Therefore we hope for a resumption of the strategic arms limitation talks which, if successful, would help to remove the fearful specter of another war, which could only result in the multiplication of material devastation and moral suffering over entire continents of our planet. That is something which is indeed food for thought and which should make all of us work together. This is why my Government also attaches the greatest importance to the Tlatelolco Treaty prohibiting nuclear weapons in Latin America and hopes that General Assembly resolution 35/143 will be strictly implemented.
71.	It is in order to avoid events leading to confrontation that we request the richest countries to increase their economic and financial participation in the aid programs of the United Nations specialized agencies and of other multilateral economic institutions. Those bodies can achieve their ideal of progress, peace and justice only with the support of Member States. Some specialized agencies, such as the World Bank and the IMF, for example, are failing to meet the fully justified expectations of the countries of the third world because of lack of funds. And this will always be so as long as these countries are not given the proper assistance and as long as the form of assistance has not been determined in response to the real needs of these recipient countries and with full respect for their individuality and the political choices they have made.
72.	It is not a few token millions which will make it possible for the world to reduce the divide separating so many, peoples. What is needed is a new strategy with the aim of making it possible for more people to meet the basic costs of a decent standard of living and to be more confident in the future. This new strategy to which we refer and which must be the platform for development assistance implies not only the financing of certain projects but also an intelligent and appropriate transfer of certain types of technology which will in the long run help to guarantee a less insecure future for the most impoverished people of the earth. This new approach, together with a solution to the energy problem and a reform of the international monetary system, should in the long run enable the recipient countries, that is, the countries of the third world, to lose the feeling that they are on an eternal breadline and to achieve a certain autonomy in their development programs. That is precisely the underlying philosophy which should guide the action of the international community in establishing a new international economic order which is both just and equitable and which meets the aspirations of every human being to have more and to lead a better life.
73.	Indeed, we must deplore the numerous obstacles which up till now have stood in the way of achieving this. But we should also emphasize certain positive steps which should be multiplied and followed up. I should like to stress in particular the results obtained at the United Nations Conference on the Least Developed Countries, which made possible the adoption of a Substantial New program of Action for the 1980s for the Least Developed Countries.4 The Haitian Government earnestly hopes that this program of Action will be scrupulously implemented and that it indicates a growing political willingness by the rich countries to face up to the immense tragedy of underdevelopment in the third world.
74.	Improving the standards of living in the least developed countries will undoubtedly hinge on the assistance of the wealthier countries but also on that of the most advanced developing countries, particularly those which are petroleum exporters. It is in the name of this solidarity which should prevail among peoples that the head of the Haitian nation stated the following in a recent address:
"Cooperation should be imbued with more Solidarity and justice and should provide us with the image of a family of nations united by a mutual desire to promote a new socio-political order in harmony with the fundamental aspirations of all peoples. ... We should not allow sterile egoism to tarnish the profound nature of man and the hope which heralds the dawn of an international cooperation based on reciprocal trust, mutual respect and the right of peoples to self-determination."
73. The United Nations is still the only international body in which all States, great and small, can unite their efforts to achieve peace and universal prosperity. The Organization has had to face many pitfalls since its creation. Although it has not been able to provide specific solutions for all the problems which affect mankind, its very existence is evidence of its vitality. Hie Organization has been able to adapt itself to new times, and it is essential for mankind's future that it survive.
76.	For some years now the General Assembly has been playing an increasingly important role in the Organization. A simple review of the numerous items which are included in the agenda of the present session provides an eloquent testimony of that. The unprecedented efforts that have been made for many years now to close the tremendous gap separating the rich and the poor countries have resulted in the creation of UNCTAD, which is playing an increasingly important role on the international scene.
77.	The Republic of Haiti is very gratified that that is so, but it remains true that not all United Nations organs have evolved in such a fortunate way. This at least partially explains the heavy work program which falls to the lot of the General Assembly; and the increasing number of agenda items in each session makes it impossible for each of them to be given proper attention.
78.	The question of increasing the number of non-permanent members of the Security Council is timely. Most of the States Members of the Organization did not participate in the Council's creation. It is therefore quite natural that they would like to be directly involved in the activities of an organ as important as the Security Council. My Government is very sympathetic to this point of view and is aware of the numerous advantages that would stem therefrom. Nevertheless, this matter deserves to be weighed very seriously and can be successfully solved only if there is a political willingness on the part of the permanent members of the Council. Painstaking and serious negotiations will therefore be necessary, because any undue haste in this matter would result in weakening an organ the usefulness of which is universally recognized.
79.	It has become the rule in the United Nations to proclaim the need for all peoples to respect the principles and ideals which derive from the Charter. The Haitian Government's position in the light of the potential or actual conflicts which disturb and alarm our world is dictated by our unshakeable faith in the competent organs of the United Nations and the legal rules which have been unanimously accepted by the Member States.
80.	Latin America and the Caribbean have not escaped the profound changes which are a feature of current international relations and which occasionally take the form of violent upheavals that endanger the stability and security of the continent.
81.	The present situation in the sister Republic of El Salvador involves a very serious threat to the peace of the hemisphere; that is why the Government of Haiti would associate itself with any initiative designed to find an equitable internal solution to the tragedy of the people of El Salvador
82.	The Republic of Haiti is very pleased at the brotherly and cordial nature of the relations that prevail between it and the Dominican Republic. That country's Secretary of State for External Relations, who preceded me at this rostrum, particularly stressed the significance of this.
83.	As regards the conflict of the Middle East, we deplore the deaths, the' material devastation and all the misfortunes that are the daily lot of millions of human beings. The Republic of Haiti considers that Security Council resolution 242 (1967) provides an adequate basis for a just, lasting and satisfactory peace among the parties concerned. Recognition of Israel's need for secure and recognized frontiers and recognition of the right of the Palestinian people to self-determination are the fundamental prerequisites for any negotiated solution to that conflict. It is essential that the peoples directly concerned give up their intransigent positions and seize any opportunity for dialog that would help to reinforce the efforts already being undertaken in order to bring about a comprehensive solution of that conflict. If that peace is not achieved, there is a grave danger that all the nations of that region will be plunged into a catastrophic situation. That state of permanent tension endangers world peace.
84.	Since 1946 the question of South Africa's racist policy has been on the agenda of all the regular sessions of the General Assembly. That inhuman and abhorrent policy still troubles the conscience of the world. The Republic.of Haiti, the foreign policy of which is based on historic traditions of freedom and fraternity, cannot remain indifferent to the indescribable sufferings being endured by the people of South Africa.
85.	Apartheid is not only a flagrant violation of human rights; it is above all a system of oppression and exploitation of the indigenous population of South Africa by a racist minority which monopolizes economic and political power. It is therefore distressing to see that that regime continues to enjoy considerable support. The report of the Special Committee against Apartheid makes specific reference to this. It lists by country the economic, military and even nuclear assistance which certain countries members of the North Atlantic Treaty Organization [NATO] continue to provide to that racist regime. And yet all those countries are Members of our Organization and, on numerous occasions, have reaffirmed their devotion to the Charter of the United Nations. Can it be that they think differently in the case of South Africa? It is only the ill considered assistance given to that regime that has made it possible for it to develop into a system a policy based on racism and slavery more than a century after the abolition of slavery.
86.	The Republic of Haiti, because of its racial affiliation and historic traditions, must be in the van of all the movements attempting to combat racism and colonialism. That is why it has always been active in attempts to adopt sanctions against the infamous regime of South Africa.
87.	At the International Conference on Sanctions against South Africa held at Paris, the universal condemnation and growing isolation of the South African Government were clearly demonstrated. Nevertheless, certain major Powers did not see fit to take part. I should like to take this opportunity to ask them once again to adopt a firmer attitude against South Africa, because we are convinced that only effective sanctions can induce that regime to comply with the relevant resolutions of the Organization.
88.	Despite the many resolutions of the Security Council and the almost unanimous disapproval of the international community, South Africa still maintains its illegal domination over the Namibian people. This shocking state of affairs unfortunately continues because certain States which are more concerned with their economic advantages tolerate, in defiance of morality and civilized values, the unspeakable attitude of South Africa, which runs counter to resolutions in the adoption of which those States were involved. My Government reaffirms its commitment to the cause of the liberation of the Namibian people and their independence. We remain convinced that the United Nations is equal to the task of leading the people of Namibia to self-determination. That has always been our view since the General Assembly ended South Africa's Mandate over Namibia and placed that Territory under the authority of the United Nations Council for Namibia until it reaches independence.
89.	The eighth emergency special session, on Namibia, convened in September was a further milestone in mobilizing the international community in order to lead the Namibian people to self-determination by peaceful means. Effective sanctions are essential if we are to break the stubborn resistance of the South African regime. Those States which have hitherto balked at the inevitability of sanctions against South Africa are falling into a grave error if they think that their attitude will lead that country to give up its policy of aggression. On the contrary, the Pretoria regime feels encouraged and does not hesitate to commit flagrant acts of aggression against the front-line States, particularly Angola and Zambia. It is therefore imperative for the international community to do everything necessary to bring that racist Government to reason, since it represents a serious threat to international peace and security. The dangers that I have just described appear even more imminent in the light of South Africa's nuclear activities. There is therefore an urgent need for all such aid to that country to be suspended.
90.	A negotiated solution to the question of Afghanistan has so far been impossible, despite all the efforts of the international community. Once again the Haitian people express their solidarity with the Afghan people. This armed intervention of a major Power adds to the unfortunately already long list of occupations of small countries by stronger ones under false pretexts, occupations which always meet with the stubborn resistance of the victims.
91.	Such acts of aggression, constituting as they do a challenge to the international rule of law, cause pointless suffering to innocent people. Thus hundreds of thousands of Afghan refugees who have been expelled from their homes are leading a precarious existence in temporary camps. However, we are convinced that, with the underlying rationality of history the Afghan people will recover their territorial integrity and their full dignity. The Republic of Haiti condemns outright this serious threat to the political independence of Afghanistan and considers that a solution to the conflict cannot be achieved without the immediate, unconditional and complete withdrawal of foreign troops.
92.	In Kampuchea the situation is equally deplorable and is an affront to the rule of law. The Haitian people, a peace-loving and freedom-loving people, will never compromise on those essential principles. The harmonious relations that my country enjoys with most of the other members of the international community are dictated by a desire for understanding and cooperation. It is in this context that my delegation declares itself ready to support any peace initiatives. We particularly deplore the fact that one of the parties to the conflict boycotted the International Conference on Kampuchea. However, we are convinced that the resolutions adopted at that Conference are likely to promote a just and final settlement of the conflict. Furthermore, we support the idea that an immediate withdrawal of foreign troops from Kampuchea is a necessary prerequisite to all serious negotiations.
93.	Similarly, the Government of the Republic of Haiti cannot but encourage any initiatives which will help promote a negotiated solution to the war which pits Iran against Iraq and to the conflict which for three decades has artificially divided the Korean nation.
94.	In reflecting on the many addresses that we have already heard from this rostrum, we cannot help concluding that they all meet at one precise point the profound desire of nations to live and develop in peace and harmony, according to the spirit which imbued those who signed the Charter at San Francisco. This feeling is shared by all of us, with no differences of ideology or faith or any other differences. This demonstrates unity in the diversity of philosophy and political beliefs and expresses eloquently how much man is essentially a being of peace, the peace which engenders progress and will ensure for future generations the comfort of a happy life.
95.	Nevertheless, harmony in this vocation of peace unfortunately meets other obstacles, which cannot be eliminated unless peoples are willing to give up their intransigence and their desire to dominate. The coming of that world which we all want undoubtedly requires work which will last a long time, but it is not a mirage. We can achieve it through understanding and sincere dialog.
96.	In the name of that ideal we invite the nations to unite. In the name of that ideal we urge upon States more understanding, more generosity and more humanity. Such is the ardent wish of the people and Government of the Republic of Haiti at the beginning of this session.


